Citation Nr: 1026969	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  07-06 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1963 to September 
1967.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a January 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), which 
granted service connection for PTSD and assigned a 30 percent 
disability evaluation.  During the pendency of this appeal, in a 
March 2009 rating decision, the RO increased the evaluation to 50 
percent, retroactive to July 2005, when the Veteran had filed his 
initial claim for service connection.

The Veteran provided testimony at a June 2009 Travel Board 
hearing before the undersigned at the RO.  A hearing transcript 
is associated with the claims folder.  Following the hearing, the 
Board denied the Veteran's claim in a September 2009 decision.  
The Veteran appealed the Board's decision to the U.S. Court of 
Appeals for Veterans Claims, and the Court vacated the Board's 
September 2009 decision and granted a Joint Motion for Remand in 
April 2010.  Specifically, the Court found that the Board had 
erred in not providing consideration, in its analysis of a 
possible higher schedular rating, as to whether the evidence 
demonstrated deficiencies in most areas under the next higher 70 
percent rating criteria.  The claim is again before the Board for 
consideration.  


FINDINGS OF FACT

1.  For the rating period on appeal prior to January 28, 2009, 
the Veteran's PTSD was productive of complaints including 
nightmares, irritability, social isolation, panic attacks once or 
twice per week, and difficulty establishing and maintaining 
relationships, and suicidal ideation was absent; upon objective 
evaluation, his thought processes were shown to be logical and 
coherent, his judgment was intact, his speech was circumstantial 
but not illogical or irrelevant, he was noted to engage in some 
obsessional rituals which did not interfere with routine 
activities, and he was able to attend to self-care.  

2.  For the rating period on appeal from January 28, 2009, 
forward, the Veteran's PTSD has been productive of impaired 
impulse control, irritability, suicidal ideations up to several 
times per week, panic attacks several times per week, near-
continuous depression, and increased difficulty establishing and 
maintaining relationships due to increased anxiety; upon 
objective evaluation, his thought processes and judgment have 
been shown to be intact, he has continued to demonstrate 
obsessional rituals which do not interfere with routine 
activities, and he has been able to attend to self-care. 


CONCLUSIONS OF LAW

1.  For the rating period on appeal prior to January 28, 2009, 
the criteria for entitlement to an initial evaluation in excess 
of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.130, Diagnostic Code 9411 (2009).

2.  Giving the benefit of the doubt to the Veteran, the criteria 
for entitlement to a 70 percent evaluation for PTSD have been met 
from January 28, 2009, forward.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

The Veteran's claim here arises from his disagreement with the 
initial evaluation following the grant of service connection.  In 
Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006), the Court 
of Appeals for Veterans Claims held that, in cases where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service-connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's duty 
to notify in this case has been satisfied, with no prejudice to 
the Veteran.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice, beyond that afforded in the context of the 
Veteran's initial claim for service connection, is needed under 
the VCAA.

As to VA's duty to assist, the RO obtained service treatment 
records (STRs), VA Medical Center (VAMC) records, and private 
treatment records.  Further, the Veteran was afforded VA medical 
examinations in August 2005 and February 2009.  

The Board finds that that no additional assistance is required to 
fulfill VA's duty to assist the appellant.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Higher Initial Evaluation for PTSD

A.  Applicable Law

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 
C.F.R. Part 4 (2009).  When a question arises as to which of two 
evaluations shall be assigned, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.


In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons used to support the conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the limitation 
of activity imposed by the disabling condition, and 38 C.F.R. § 
4.2, which requires that medical reports be interpreted in light 
of the entire recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate to 
protect the claimant against an adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and any 
changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, as is the case here, consideration must be given 
as to whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis

In this case, the Veteran contends he is entitled to an initial 
evaluation in excess of 50 percent for PTSD.  The current 
evaluation is effective from July 11, 2005, the date on which the 
Veteran's claim requesting service connection for PTSD was 
received.  

Such ratings are assigned pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  Under this general formula for rating 
mental disorders, a 50 percent rating is assigned where there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

The next higher rating, 70 percent, is assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, thinking 
or mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and inability to 
establish and maintain effective relationships.

The Board has reviewed the medical evidence covering the time 
period on appeal, and finds that the criteria for a higher 
evaluation have not been met for the period prior to January 28, 
2009.  Specifically, the requirements for a 70 percent rating 
have not been demonstrated by the evidence prior to that date.  
However, from January 28, 2009, forward, the Board finds that the 
evidence is in relative equipoise as to entitlement to an 
increase.  Applying the benefit-of-the-doubt doctrine in favor of 
the Veteran, we find that a 70 percent evaluation is warranted 
from January 28, 2009, forward.    

The Board will begin by discussing the medical and testimonial 
evidence prior to January 2009.  

The evidence prior to January 2009 fails to show the presence of 
suicidal ideation.  The August 2005 VA examiner observed that 
suicidal ideation was absent.  In an October 2005 letter, Dr. 
C.A.P., the Veteran's private psychiatrist of five years at that 
point, stated that he was not suicidal.          

The evidence does not show that the Veteran engaged in 
obsessional rituals that interfered with routine activities.  At 
the August 2005 VA examination, he stated he checked all the 
doors of his house at night to make sure they were locked.  
However, there is no indication that these behaviors interfered 
with the Veteran's routine activities, which, the Board notes, is 
a qualifier to the criterion listed in the VA regulations 
pertaining to the next higher 70 percent rating category.       

The Veteran's speech was not intermittently illogical, obscure, 
or irrelevant.  Communication and speech were described as normal 
at the August 2005 VA examination.     

Although the records show that the Veteran suffered from panic 
attacks, the evidence does not show near-continuous panic or 
depression affecting his ability to function independently.  His 
wife stated, in a July 2005 letter, that he has suffered from 
nightmares about Vietnam throughout their marriage, and on one 
occasion tried to choke her while dreaming.  In a letter also 
dated in July 2005, Dr. C.A.P. stated that the nightmares had 
been reduced to once a week.  The doctor also attributed 
hypervigilance to PTSD.  At the August 2005 VA examination, the 
Veteran stated he began having panic attacks 8 years before, when 
he would suddenly feel fearful, his heart would race, and he 
would break out into sweats.  This would be accompanied by an 
overwhelming sense that he would die.  However, the panic attacks 
spontaneously subsided after 8 to 12 months, and panic attacks 
were currently absent.  In a June 2006 letter, however, the 
Veteran stated that his panic attacks had begun again after he 
read a box full of medical reports from when he retired from the 
Seattle Police Department in 1991.  Then, in an October 2007 
letter, Dr. C.A.P. stated that the Veteran had panic attacks 1 to 
2 times per week.  Thus, the evidence shows that the Veteran's 
panic symptoms more closely reflect the criteria for the 
currently assigned 50 percent evaluation in that they occurred 
more than once per week, but not near-continuously.    

The evidence shows some impaired impulse control in the form of 
irritability, but there is no indication of any periods of 
violence.  In a letter received in July 2005, the Veteran's wife 
said he would lose his temper for no reason throughout most of 
their 35 years of married life.  Dr. C.A.P. stated the Veteran 
had fits of rage in a July 2005 letter.  At the August 2005 VA 
examination, the Veteran reported a short temper and emotional 
irritability.  However, there is no record of physical 
altercations, rash behavior, or trouble with the law.      

There is no indication of spatial disorientation in the evidence 
of record.  At the August 2005 VA examination, the Veteran 
described difficulty with concentration.  To compensate for this, 
he would break tasks down into smaller steps.  The examiner 
stated that the Veteran's orientation, however, was normal.  

The Veteran is capable of maintaining his personal appearance and 
hygiene.  Appearance and hygiene were described as normal at the 
August 2005 VA examination.  He has demonstrated some difficulty 
adapting to stressful circumstances, particularly with regard to 
being in the midst of crowds.  At the August 2005 VA examination, 
the Veteran described physical panic when in a crowded place.  
When taking the Washington State ferries, for example, he would 
become anxious and sweaty, and his heart would race.  

The record demonstrates difficulty, but not inability, in 
establishing and maintaining effective relationships.  A July 
2005 letter from the Veteran's wife states that they had been 
married for 35 years at that point.  However, at the August 2005 
VA examination, the Veteran stated that he preferred solitary 
activities , avoiding most veterans' groups and social 
organizations to avoid reminiscences about the Vietnam War.  He 
would attend family gatherings if encouraged by his wife.  The 
examiner stated that the Veteran was able to establish and 
maintain effective work and social relationships, and that he was 
capable of performing activities of daily living without 
difficulty.  In a July 2006 letter, the Veteran stated that he 
had trouble dealing with, working around, and interacting with 
people, and that he became very angry with people who were 
incompetent and lacked common sense.  The records thus reflect 
that the Veteran has exhibited a tendency towards social 
isolation and irritability, but that he had been able to maintain 
a positive relationship with his wife for many years.        
 
In summary, the Veteran's symptoms for the rating period on 
appeal prior to January 2009 do not meet the criteria for the 
next higher evaluation of 70 percent.  Although the Veteran 
manifested deficiencies in the areas of work, and, to some 
extent, mood and family relations, the evidence does not show 
deficiencies in the areas of judgment or thinking.  The August 
2005 VA examiner described thought processes as normal and noted 
no impaired judgment or abstract thinking.  In addition, the 
evidence does not demonstrate suicidal ideation, obsessional 
rituals that interfere with routine activities, intermittently 
illogical, obscure, or irrelevant speech, near-continuous panic 
or depression affecting the ability to function independently, 
appropriately, and effectively, spatial disorientation, neglect 
of personal appearance and hygiene, or an inability to establish 
and maintain effective relationships.  In other words, the 
evidence does not demonstrate most of the criteria listed in the 
70 percent rating category.  Further, most of the symptoms shown 
in the record have been consistent with the assigned evaluation 
of 50 percent.  For example, the Veteran has manifested 
circumstantial and circumlocutory speech, panic attacks more than 
once a week, some memory impairment, and difficulty establishing 
relationships with others.  

Thus, based on the number of symptoms which are congruent with 
the current rating of 50 percent prior to January 2009, the Board 
finds that the overall disability picture does not approximate 
the criteria for a 70 percent evaluation, and that the disability 
picture more nearly approximates the criteria required for the 
assigned 50 percent rating prior to January 2009, pursuant to 38 
C.F.R. § 4.7.

In concluding that an increased disability rating in excess of 50 
percent is not warranted for the rating period prior to January 
2009, the Board has also relied, in part, upon the  Global 
Assessment of Functioning (GAF) scores assigned to the Veteran 
throughout the rating period on appeal.  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health and 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
the Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  

The Veteran was assigned a GAF score of 75 to 80 at the August 
2005 VA examination.  In this regard, scores ranging from 71 to 
80 indicate that if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument), and there is no more than 
slight impairment in social, occupational, or school functioning 
(e.g., temporary falling behind in schoolwork).  The scores in 
this range indicate a higher level of functioning than indicated 
by this Veteran's currently assigned 50 percent evaluation.  
Thus, the GAF scores in this range do not warrant an increased 
evaluation.       

Based upon the foregoing, the Board finds that the criteria have 
not been met for an increased rating for PTSD for the period on 
appeal prior to January 28, 2009.  In reaching this conclusion, 
the benefit-of-the-doubt doctrine has been considered, but the 
preponderance of the evidence is against the claim for an 
increased rating.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, supra.

The Board will next consider the rating period on appeal from 
January 2009, forward.

After January 2009, the records show some evidence of suicidal 
ideation, but not to the point of causing occupational or social 
impairment.  In a January 28, 2009 letter, Dr. C.A.P. stated that 
the suicidal thoughts occurred in passing multiple times per 
week, but without any inclination to act upon them.  The February 
2009 VA examiner recorded that the Veteran had passive thoughts 
of death once a week, but that he did not present any danger to 
himself or others.  In addition, at the June 2009 Board hearing, 
the Veteran testified that he had experienced suicidal thoughts 
as recently as the prior week.  He stated that these were 
thoughts of hopelessness, but that he had managed to work through 
them.  Thus, rumination on death is shown in the record, but it 
has not impaired his social, occupational, or daily life.  

Some obsessional rituals are shown by the evidence, but they do 
not rise to the level of interfering with routine activities, a 
qualifier to the criterion listed in the regulations.  The 
February 2009 VA examiner noted the Veteran's habit of checking 
to make sure the doors of his house were locked, but stated that 
while obsessive behaviors were present, they were not present to 
a level that would interfere with routine activities.

Intermittent illogical, obscure, or irrelevant speech is not 
shown by the evidence.  At the February 2009 VA examination, the 
examiner stated that communication was within normal limits, but 
that speech was intermittently abnormal in that it was 
circumstantial, circumlocutory, and pressured speech (a criterion 
listed in the 50 percent rating category).  However, the examiner 
specifically stated that the Veteran's speech was not illogical, 
obscure, or irrelevant.

Near-continuous panic or depression is demonstrated by the 
evidence after January 2009.  Dr. C.A.P. noted increasing 
episodes of panic in his January 2009 letter.  The doctor stated 
these panic attacks occurred 2 or 3 times per week, and sometimes 
more often.  The anxiety interfered with the Veteran's 
concentration and ability to complete tasks.  He reported ongoing 
panic attacks and nightmares at the February 2009 VA examination.  
The 2009 examiner stated that an affect-and-mood examination 
indicated a depressed mood which occurred near-continuously but 
did not affect the ability to function independently.  In 
addition, the examiner stated that panic attacks occurred several 
times per week but did not affect the Veteran's ability to 
function independently.  Thus, panic attacks appear to have 
increased to several times per week in the more recent years, and 
are at a near-continuous level.

The evidence after January 2009 continues to show impaired 
impulse control.  The Veteran described irritability and feelings 
of anger, which that he said he held inside, at the February 2009 
VA examination.  The examiner stated that the Veteran had 
difficulty maintaining effective family role functioning because 
he was anxious and withdrawn with irritability toward family 
members.  

Spatial orientation was intact, as noted by the February 2009 VA 
examiner.  Also, appearance and hygiene were appropriate at the 
February 2009 VA examination.  The February 2009 VA examiner 
stated that the Veteran was intermittently unable to perform 
activities of daily living, but was able to provide self-care, 
because he avoided doing maintenance work at home.

The evidence after January 2009 demonstrates more severe 
difficulty in establishing and maintaining effective 
relationships.  The February 2009 VA examiner opined that the 
Veteran was unable to establish and maintain effective 
relationships because he was too overwhelmed by anxiety and panic 
to function at work or in social relationships.  In addition, he 
had difficulty maintaining effective family role functioning 
because he was anxious, withdrawn, and irritable.  However, the 
examiner also noted that the Veteran's relationships with his 
parents, spouse, and children were good.  

The Board finds that the evidence dated from January 28, 2009, 
forward, is in approximate balance with regard to whether the 
next higher, 70 percent rating category, is warranted by the 
Veteran's symptoms.  Applying the benefit-of-the-doubt doctrine 
in the Veteran's favor, the Board finds that an increased rating 
is warranted for the rating period on appeal from January 28, 
2009, forward.  

The Board has also considered the Veteran's GAF scores for this 
period in determining whether a higher rating is applicable.  The 
Veteran was assigned a GAF score of 55 at the February 2009 VA 
examination.  Scores ranging from 51 to 60 reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  The score in this range accurately reflects this 
Veteran's currently assigned 50 percent evaluation.  He reported 
panic attacks several times per week, and the 2009 VA examiner 
noted circumstantial speech.  Thus, the GAF score in this range 
does not warrant an increased evaluation.
  
In summary, the Board finds that the evidence from January 28, 
2009, forward, is in relative equipoise between the currently 
assigned 50 percent rating category and the next higher 70 
percent rating category, and will give the benefit of the doubt 
to the Veteran and grant an increased rating for that portion of 
the rating period on appeal.  See 38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

In addition to the foregoing, the Board has considered whether 
the Veteran's service-connected PTSD warrants an increased rating 
on an extra-schedular basis.  The governing criteria for the 
award of an extra-schedular rating call for a finding that the 
case presents such an exceptional or unusual disability picture, 
with such related factors as marked inference with employment or 
frequent periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  In such 
instances, the RO is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, for assignment of an extra-schedular evaluation 
commensurate with average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  
Following separation from service, the Veteran worked for the 
Seattle Police Department for 30 years.  In 1991, the Seattle 
Disability Board found the Veteran incapable of discharging his 
duties as a police officer due to mental disabilities - namely, 
major depression and obsessive-compulsive personality disorder.  
He was granted disability retirement.  Letters from the Veteran's 
treating and consulting providers at that time indicate the 
Veteran was experiencing increasing anxiety that seemed to be 
related to his police duties.  However, at the June 2009 Travel 
Board hearing, the Veteran testified that he had tried to start a 
plumbing business after his retirement, but it failed after six 
months because he did not like working with the public.  
Currently, he was assisting a small charitable foundation as a 
grant administrator, doing work from his own home. 

Thus, the evidence does not show that the Veteran's PTSD has 
precluded him from employment, and indeed, he was able to 
maintain the same job for 30 years.  Moreover, the Court of 
Appeals for Veterans Claims has held that, "if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Thus, 
the evidence does not indicate that application of the regular 
schedular standards is rendered impracticable, and referral for 
consideration of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 is not warranted.

As a final note, the Board acknowledges the Veteran's submission 
of a DVD from the Military Channel, entitled "Coast Guard at 
War," a documentary which depicts the role the U.S. Guard played 
in the Vietnam War and contains several scenes in which the 
Veteran appears in interviews.  We appreciate that information.


ORDER

For the period prior to January 28, 2009, entitlement to an 
initial evaluation in excess of 50 percent for posttraumatic 
stress disorder is denied.  

For the period from January 28, 2009, forward, a 70 percent 
evaluation for posttraumatic stress disorder is granted, subject 
to governing criteria applicable to the payment of monetary 
benefits.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


